Citation Nr: 0635045	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA death benefits and 
for recognition as a "helpless child" based on his father's 
military service.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Manila, 
Philippines that determined that the appellant is not 
eligible for VA benefits based on his father's military 
service.


FINDING OF FACT

The appellant's father was not a "veteran" for the purpose 
of establishing his eligibility for VA death benefits.


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA 
benefits, under the laws administered by VA.  38 U.S.C.A. §§ 
101(2), 107, (West 2002); 38 C.F.R. §§ 3.40(d), 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
pertinent part at 38 C.F.R. § 3.159, amended VA's duty to 
notify and duty to assist a claimant in developing the 
information or evidence necessary to substantiate a claim.  
Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

Nonetheless, the Board notes that by a letter to the 
appellant dated in June 2003, prior to the decision on 
appeal, the RO advised him of what information and evidence 
is needed to substantiate his claim for VA benefits, to 
include evidence to establish his father's status as a 
veteran for VA benefits purposes.  Additionally, even if a 
VCAA deficiency is present, in this case it is clear that 
there is no additional evidentiary development to be 
accomplished that would change the outcome of the appellant's 
claim; as such, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also 
Wensch v. Principi, 15 Vet. App. 362 (2001).  Accordingly, 
there is no prejudice to the appellant by rendering a 
decision at this time.

The appellant contends that he is eligible for VA benefits 
based on his father's service in the Philippine guerrilla 
forces during World War II.  He has submitted affidavits 
showing that his father was a member of a Philippine 
guerrilla unit from May 1944 to March or April 1945.  His 
father's death certificate reflects that he died in May 1977.

In June 2003, the appellant filed an application for 
dependency and indemnity compensation (DIC) and for 
survivor's and dependents' educational assistance.  He was 
born in July 1969, and contends that he is a "helpless 
child" under VA regulations due to hypertension and cardiac 
disease.  He enclosed a certification from the University of 
the Philippines that he received a Bachelor of Science degree 
in April 1990.

In order to obtain the benefits he is seeking, the appellant 
must demonstrate that his father was a "veteran."  
Eligibility for VA benefits is governed by statutes and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service-
department-certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation and DIC benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine guerrilla 
forces or Commonwealth Army (and thus status as a veteran for 
VA benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.  In summary, under 38 C.F.R. §§ 3.40 and 3.203, 
a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies his service.

An August 2003 memorandum from the National Personnel Records 
Center (NPRC) reflects that the appellant's father had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

The Board finds that the determination by the NPRC that the 
appellant's father did not have recognized service is 
controlling; none of the documents submitted by the appellant 
counters that determination.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).

The Board finds, therefore, that the appellant's father had 
no qualifying service in the United States Armed Forces, that 
he was not a "veteran" for VA benefits purposes, and that 
the appellant is thus not eligible for the VA benefits 
claimed herein, under the laws administered by VA.  As the 
law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for VA benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


